Citation Nr: 1746361	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-31 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected lumbar strain with lumbar intervertebral disc syndrome.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for hypertension, to include as secondary to the service-connected lumbar strain with lumbar intervertebral disc syndrome.

4.  Entitlement to service connection for a left arm disorder, to include as secondary to the service-connected lumbar strain with lumbar intervertebral disc syndrome.

5.  Entitlement to service connection for a psychiatric disorder, to include as secondary to the service-connected lumbar strain with lumbar intervertebral disc syndrome.

6.  Entitlement to a disability rating in excess of 10 percent for service-connected lumbar strain with lumbar intervertebral disc syndrome, prior to July 23, 2103, and in excess of 20 percent thereafter.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).

8.  Entitlement to Dependents' Educational Assistance (DEA).


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to February 1984.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia as well as rating decisions of the RO in St. Petersburg, Florida made in March 2012 and August 2013.

Although the Veteran initially requested a Board hearing in his substantive appeal, in a May 2017 submission, he cancelled that request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The Board also notes that it has jurisdiction over a contested claim for attorney's fees.  That issue is disposed of in a separate Board decision.



REMAND

Regarding all claims on appeal, remand is required in order to associate social security administration (SSA) records with the claims file.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the SSA.  38 C.F.R. § 3.159(c)(2).  In October 2011, the Veteran was granted SSA benefits.  Although the decision is of record, the underlying medical records are not associated with the claims file and it does not appear that attempts to obtain them have been made.  Accordingly, remand is required for these attempts. 

Additionally, the claim for an increased evaluation must be remanded for a current examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).
The most recent VA examination was in __.  The Veteran has claimed, in a February 2017 statement, that his back disorder has increased in severity since his most recent VA examination.  Thus, a current examination must be conducted.

Regarding the claims for service connection for a cervical spine disorder, a left arm disorder, hypertension, and a psychiatric disorder, remand is required for an examination.  VA's duty to assist includes providing an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including credible lay evidence of continuity of symptomatology).  Here, the Veteran has a service-connected lumbar spine disability and he has asserted that his neck, left arm, hypertension, and psychiatric disorders are secondary to that disability.  Regarding his psychiatric disorder, the Veteran has asserted that his stressors include the death of his brother while he was in the military and the assault of a fellow service-member in the Philippines.  He also alleges that he began getting depressed and angry during service.  Likewise, he asserts that the chronic pain from his service- connected disability impact his psychiatric functioning.  There are diagnoses of generalized anxiety disorder, depressive disorder, PTSD, history of bipolar disorder, cervical spine degenerative joint disease, and hypertension.  Accordingly, remand is required for examinations. 

The Veteran's TDIU claim must also be remanded as it may be affected by a grant of an increased evaluation or service3 connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Likewise, DEA is intertwined with the issue of TDIU as it is paid to the dependents of the Veteran if he has been assigned a total disability rating.  38 C.F.R. §§  3.807, 21.3021 (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected lumbar spine disability.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  

The examiner must also answer the following questions:

(i) Regarding the Veteran's cervical spine degenerative joint disease, is at least as likely as not (50 percent or greater probability) that it had onset in, or is otherwise related to, active service.  

(ii) Regarding the Veteran's cervical spine degenerative joint disease, is at least as likely as not (50 percent or greater probability) that it is caused or aggravated by the service- connected lumbar spine disorder?

(iii) Are there any disorders, to include neurological, of the left arm ?  If so, is it at least as likely as not (50 percent or more) that the current disorder had onset in, or is otherwise related to, active service?  

(iv) If there are disorders of the left arm, is it at least as likely as not (50 percent or more) that the disorder was caused or aggravated by the service-connected lumbar spine disability? 

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his psychiatric disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

Provide all currently diagnosed psychiatric disorders.  If the following are not diagnosed, please address the prior diagnoses of record:  generalized anxiety disorder; PTSD; depressive disorder; and bipolar disorder.

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed psychiatric disorder had onset in, or is otherwise related to, active service.  The examiner must address the Veteran's alleged stressors, including the death of his brother during service and the assault of a friend in Philippines.

The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected lumbar spine disorder caused or aggravated each diagnosed psychiatric disorder, to include as due to chronic pain.

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his hypertension.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion whether the Veteran's hypertension is at least as likely as not (50 percent or greater probability) had onset in, or is otherwise related to, active military service.  

The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected lumbar spine disability caused or aggravated the hypertension, to include as due to hypertension.  

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

